NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          AUG 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   16-10251

                Plaintiff-Appellee,              D.C. No.
                                                 3:11-cr-08173-NVW-1
 v.

MICHAEL EARL YELLOW,                             MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted August 11, 2017
                                Pasadena, California

Before: FARRIS, CALLAHAN, and OWENS, Circuit Judges.

      Michael Yellow appeals the district court’s imposition of a ten-year term of

supervised release with special conditions relating to a 1993 sex offense

conviction, a 2011 conviction for failure to register as a sex offender, and

subsequent supervised release violations. We review sentencing decisions,

including the reasonableness of special conditions, for abuse of discretion, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
whether a particular condition of supervised release violates the Constitution de

novo. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); United

States v. Aquino, 794 F.3d 1033, 1036 (9th Cir. 2015). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1. The district court did not abuse its discretion in imposing a ten-year

supervised release sentence. It rationally and meaningfully considered all of the

relevant 18 U.S.C. § 3553(a) sentencing factors and fully explained how those

factors justify a ten-year sentence. See United States v. Miqbel, 444 F.3d 1173,

1177 (9th Cir. 2006); United States v. Rudd, 662 F.3d 1257, 1261 (9th Cir. 2011).

The court explained the sentence was justified “partly because of the nature of the

underlying offenses”—a child sex offense and failure to register offense—as well

as Yellow’s need to complete sex offender treatment. The court also noted

Yellow’s failure to report his whereabouts was a “very, very serious” supervised

release violation in light of his repeated failures to comply with supervised release

obligations. Finally, the court justified the sentence by pointing to Yellow’s

violation of the court’s trust. There was no procedural error or substantive

unreasonableness in the sentence the district court imposed.

      2. Likewise, the district court did not abuse its discretion in imposing

special conditions including sex offender treatment, polygraph testing, a

pornography restriction, an occupational restriction, and a provision prohibiting


                                          2
knowing contact with minors. The court rationally and meaningfully considered

the § 3553(a) factors, and reasonably concluded those conditions were necessary to

protect the public and rehabilitate Yellow. Nothing in the record suggests the

conditions involve a greater deprivation of liberty than necessary. Cf. United

States v. Wolf Child, 699 F.3d 1082, 1092, 1096–97 (9th Cir. 2012).

      3. The special condition prohibiting knowing contact with minors is not

unconstitutionally vague. People of common intelligence need not “necessarily

guess at” the meaning of “knowing contact” or “knowingly in the company of,”

and known minors is a clearly defined and unambiguous group. See United States

v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007) (citation omitted); United States v.

King, 608 F.3d 1122, 1128 (9th Cir. 2010).

      AFFIRMED.




                                          3